DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 07/20/22 has been acknowledged.
Applicant amended Claim 25.

Status of Claims
Claims 14 and 19 were cancelled earlier.
Claims 20-23 were earlier withdrawn from consideration as belonging to the invention not chosen for examination.
Claims 1-13, 15-18, and 24-25 were earlier examined on merits.

Election/Restrictions
Claims 1, 24, and 25 are allowable. The restriction requirement between device and method claims, as set forth in the Office action mailed on 02/21/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement could be withdrawn as to any claim that requires all the limitations of an allowable claim. However, independent method Claim 20 does not have all limitations of any allowable independent device Claims 1, 24, or 25; moreover, method Claim 20 allows creating a lid and a window in the lid from the same material, which contradicts to the purpose of the invention. Accordingly, method Claims 20-23 (Applicant forgot including method Claim 23 into the set of amended claims) would be cancelled by the Examiner’ amendment, together with Claims 10-13 and 15-18.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 10-13, 15-18, and 20-23 are cancelled.

Allowable Subject Matter
Claims 1-9, 24, and 25 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claims 1-9, 24, and 25: The USPTO Patent Board of Appeal found Claims 1-9, 24, and 25 patentable over referenced prior arts (the decision was mailed to Applicant on 05/23/22).

The referenced prior arts of record include: Chu et al. (US 2016/0240721), Inada et al. (US 2010/0181484), Liu et al. (US 2016/0176133), and Boles et al. (US 6,150,197).
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/20/22